                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


NICOLE RUDDY,                                 2:18-CV-12972-TGB

                 Plaintiff,

                                                     ORDER
      vs.

ONLINE TECH LLC,

                 Defendant.


     On December 13, 2019, the Court held a hearing on Defendant’s

Motion to Compel (ECF No. 14). For the reasons stated on the record,

the Motion is GRANTED IN PART AND DENIED IN PART. The Court’s

ruling is as follows: (1) Defendant may depose Plaintiff for an additional

hour; (2) Within fourteen (14) days, Defendant may submit a bill of costs

which shall be limited to those fees and costs incurred in connection with

Defendant’s motion to compel Plaintiff to respond to Defendant’s third

request for production of documents; (3) Plaintiff may respond to the bill

of costs within fourteen (14) days; (4) Defendant’s request to compel

Plaintiff to produce expert reports is denied as moot because Plaintiff

represented to the Court that she will not prepare or use written expert
reports; (5) The parties shall find a mutually acceptable time to complete

the Rosenbaum, Sasse and Courtney depositions; (6) The dispositive

motion cut-off date is March 31, 2020; (7) Defendant is permitted ten

(10) extra pages to file a single, consolidated motion for summary

judgment.

     IT IS SO ORDERED.

 DATED this 18th day of December, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
